DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-19 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/01/2021, with respect to the rejection(s) of claims 1-20, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (Hoetzer – US 2010/0063736 A1) in view of Brown et al. (Brown – 10,011,230 B1) and Ikeda et al. (Ikeda – US 2012/0056734 A1). 

As to claim 1, Hoetzer discloses an object detection apparatus comprising:
a. housing (Hoetzer: FIG. 4) connectable to a bottom surface of a vehicle (Hoetzer: c: In other embodiments, the second sensor 20 is also coupled to or integrated in a different portion of the vehicle 10, such as, for example, a bottom portion of the vehicle 10, a different location on the top of the vehicle 10, or an antenna of the vehicle 10), said housing (Hoetzer: FIG. 4) comprising:
one or more sensors (Hoetzer: [0002]-[0003] and FIG. 1 the first sensor 15 and/or the second sensor 20) configured to simultaneously detect a combined scanning space of 360 degrees (Hoetzer: [0018]-[0019], [0025]-[0026]: If the first sensor 15 detects a second vehicle (or an object such as a deer or a pedestrian) in front of the vehicle 10 and beyond the safe driving distance, the controller 55 monitors the distance between the vehicle 10 and the second vehicle. As the distance between the vehicle 10 and the second vehicle approaches the the controller 55 extends the second sensor 20 from a first position to a second position and radially scans the area surrounding the vehicle 10 to monitor the second vehicle. If the distance between the vehicle 10 and the second vehicle is or becomes less than the safe driving distance, the controller 55 determines that a critical situation exists and uses the information from first and second sensors to initiate an evasive driving maneuver (by generating commands or control signals to control braking, steering, and drivetrain components of the vehicle to, for example, slow the vehicle, change its direction, or cause it to accelerate),  [0031], FIG. 1, FIG. 3 and FIG. 6: the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle)) beneath the entire vehicle including space in vicinity of the vehicle to detect an object located within said scanning space (Hoetzer: [0018]-[0019], [0031], FIG. 1, FIG. 3 and FIG. 6: the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle));
a sensor extraction mechanism (Hoetzer: [0025], [0037] and FIG. 5-6), which exposes the one or more sensors outside of the housing to a predetermined distance (Hoetzer: [0023]-[0026], [0037] and FIG. 4-6: FIG. 5 illustrates the second sensor 20 in a protracted state or position. The second sensor 20 is located above the outer surface 205 of the vehicle 10 and, in the protracted position, is ready to execute a 360-degree scan. As a result of being above the outer surface 205, the second sensor 20 has an unobstructed view of the area surrounding the vehicle 10) to enable scanning of said scanning space by the one or more sensors (Hoetzer: [0037] and FIG. 5-6: The second sensor 20 is located above the outer surface 205 of the vehicle ;
a detection processor configured to: 
activate the sensor extraction mechanism to expose the one or more sensors for performing the scan (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree);
activate the one or more sensors to scan the predetermined scanning space (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6); 
receive scan data from the one or more sensors (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6);
analyze the scan data to determine a hazardous object has been detected (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical ; and
generate a notification that a hazardous object was detected within the scanned space (Hoetzer: [0030]-[0031] and FIG. 3: the controller initiates a warning signal to the driver or operator to indicate the detection of the primary critical situation (step 115). The driver is warned by, for example, an audible warning, a visible warning, a tactile warning, or a combination thereof. The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120)).

Hoetzer does not explicitly disclose:
one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees, and a detection processor configured to: receive an indication that the vehicle is stationary.

However, it has been known in the art of monitoring environment surrounding a vehicle to implement one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees, as suggested by Brown, which discloses one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees (Brown: Abstract, column 2 lines 56-column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction 
Therefore, in view of teachings by Hoetzer and Brown, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer to include one or more sensors configured to simultaneously detect a combined predetermined scanning space of 360 degrees, as suggested by Brown. The motivation for this is to implement a known alternative one or more sensors for capturing a 360 degree surrounding a vehicle.

The combination of Hoetzer and Brown does not explicitly disclose a detection processor configured to: receive an indication that the vehicle is stationary.
However, it has been known in the art of vehicle monitoring to implement a detection processor configured to: receive an indication that the vehicle is stationary, as suggested by Ikeda, which discloses a detection processor configured to: receive an indication that the vehicle is stationary (Ikeda: Abstract, [0036]-[0040], [0045], [0052], [0054], [0059], and FIG. 2-8: First, the driver approaches the right front door of the parked vehicle (#10). By activating a driver recognition function using radio communication such as a smart entry system mounted in the vehicle, the driver about to enter the vehicle is recognized (#20). When a valid driver about to enter the vehicle has been recognized, obstacles present in the surroundings of the vehicle are searched for, and obstacle information is generated when an obstacle has been searched for and found (#30). In an optional method step, it can be determined whether or not the obstacle detected in the search is within the blind spot of the driver (#40). When an obstacle has been detected, in the next step the driver outside of the vehicle is notified of the obstacle .
Therefore, in view of teachings by Hoetzer, Brown, and Ikeda it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer and Brown, to include a detection processor configured to: receive an indication that the vehicle is stationary, as suggested by Ikeda. The motivation for this is to inform a driver detected obstacles surrounding a vehicle before entering the vehicle.

As to claim 2, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the detection apparatus is connected to a vehicle processor and a vehicle power source (Brown: column 3 lines 37-46 and FIG. 1 the central processing unit 112 and the vehicle battery 210: The term electrical device 300 is being used to refer to a computer or smart phone. The central processing unit 112 is adapted to be wired to a vehicle battery 210 of the vehicle 200. Moreover, a power wire 117 extends from the central processing unit 112 to the vehicle battery 210. The invention 100 draws electricity from the vehicle battery 210 of the vehicle 200).

As to claim 3, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, further comprising a connection means to connect the detection apparatus to the surface (Hoetzer: [0006], [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6: In some embodiments, the first sensor 15 is coupled to a different location or portion of the vehicle 10, such as a rear portion of the vehicle 10, a side portion of the vehicle 10, or to a top portion of the vehicle 10. In other embodiments, the second sensor 20 is also coupled to or integrated in a different portion of the vehicle 10, such as, for example, a bottom portion of the vehicle 10, a different location on the top of the vehicle 10, or an antenna of the vehicle 10 and Brown: Abstract, column 2 lines 56-column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another).

As to claim 4, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, further comprising a transceiver for transmitting the notification to user computerized device to notify a user of the detection of the object (Ikeda: [0059] and FIG. 2-8: The notification device does not have to be installed in the vehicle. A device outside of the vehicle can be used as the notification device in the present invention as long as it can exchange data (communicate) with the vehicle. For example, a vibration function, sound output function, or light display function incorporated into a vehicle key (including the IC card 2), mobile telephone, or a communication-type mobile information device carried by the driver can be used as the notification device in the present invention).

As to claim 5, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the detection processor is further configured to:
activate the sensor extraction mechanism to retract the one or more sensors upon receiving an end scan indication (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6);
deactivate the one or more sensors (Hoetzer: [0018]-[0019], [0025], [0031], [0039],  FIG. 1, FIG. 3 and FIG. 4-6: If the controller 55 determines that each critical situation has been avoided, it relinquishes control of the steering and braking subsystems, and the second sensor 20 is retracted below the outer surface of the vehicle 10).

As to claim 7, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the notification provides activating a light in a vehicle to notify that the hazardous object is detected (Ikeda: Abstract, [0036]-[0040], [0045], [0052], [0054]-[0059], and FIG. 2-8: when the blind spot level equals one, the control management unit 44 sends a request to the lamp control signal generating unit 45a to generate second notification pattern signals, and the lamp control module 51 adds the lamp operating signals corresponding to the second notification pattern signals for the lamp to the hazard lamp 5 and, for example, the hazard lamp 5 flashes at a shorter interval than the flashing pattern 2, as flashing pattern 2. Also, when the blind spot level equals two, the control management unit 44 sends a request to the lamp control signal generating unit 45a to generate third notification pattern signals, and the lamp control module 51 adds the lamp operating signals corresponding to the third notification pattern signals for the lamp to the hazard lamp 5 and, for example, the hazard lamp 5 flashes at a very short interval which is flashing pattern 3. At this time, having a plurality of hazard lamps 5 flash in an alternating manner such as having a row of lamps flash sequentially is preferred in order to prompt the driver to go around to the other side of the vehicle and check for obstacles).

As to claim 8, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the detection processor is further configured to receive a scan indication to initiate the scanning of the predetermined scanning area (Hoetzer: [0018]-[0019], [0025], [0031], [0037], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary critical situation is not necessarily detected in every scan. After executing the scan, the controller 55 determines whether the primary critical situation remains a critical situation (step 135)).

As to claim 9, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1 wherein the sensor extraction mechanism comprises an elevation mechanism (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6 and Brown: Abstract, column 2 lines 56-column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction , which moves the sensor platform along the predetermined axis to enable the one or more sensors to detect objects located within a designated distance from the surface (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6 and Brown: Abstract, column 2 lines 56-column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another).

As to claim 10, Hoetzer, Brown, and Ikeda disclose the limitations of claim 9 further comprising the object detection apparatus of claim 9, farther comprising an external cover, to seal the external housing when the object detection apparatus is not performing (Hoetzer: [0036], and FIG. 4-5: The second sensor 20 is usually retracted beneath the outer surface 205 of the vehicle 10. In the embodiment shown, the second sensor 20 is located at the top of the vehicle 10. However, in other embodiments, the second sensor 20 is positioned at other locations as described above. The second sensor 20 is housed in a recess 200. The recess 200 is a cutaway portion of the roof 210 of the vehicle 10. In some embodiments, the recess 200 includes a cover portion (not shown) that covers the second sensor 20 when it is retracted beneath the top 205 of the vehicle 10. The cover provides additional protection from dirt, debris, and other environmental elements and Brown: Abstract, column 2 lines 56-column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of .

As to claim 11, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the detection processor is further configured to activate a camera to provide an image or video of the hazardous object (Ikeda: [0040]-[0041], and FIG. 2-8: The monitoring camera module 22 displays the conditions surrounding the vehicle on a monitor not shown in the drawings. A detailed explanation of how this is mounted in an automobile has been omitted. The object (obstacle) surrounding the vehicle can be detected by incorporating an image processing function having an object detection algorithm into the monitoring camera module 22, or connecting the module to an image processing unit having such a function).

As to claim 12, Hoetzer, Brown, and Ikeda discloses all the object detection apparatus limitations as claimed that mirrors the object detection apparatus limitations in claims 1 and 9-10; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 9-10, and the details are as followings:
an object detection apparatus, comprising: a housing (Hoetzer: FIG. 4) connectable to a bottom surface of a vehicle (Hoetzer: c: In other embodiments, the second sensor 20 is also coupled to or integrated in a different portion of the vehicle 10, such as, for example, a bottom portion of the vehicle 10, a different location on the top of the vehicle 10, or an antenna of the vehicle 10), said housing (Hoetzer: FIG. 4) comprising:
one or more sensors (Hoetzer: [0002]-[0003] and FIG. 1 the first sensor 15 and/or the second sensor 20) configured to simultaneously detect a combined predetermined (Brown: Abstract, column 2 lines 56-column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another) scanning space of 360 degrees (Hoetzer: [0018]-[0019], [0025]-[0026]: If the first sensor 15 detects a second vehicle (or an object such as a deer or a pedestrian) in front of the vehicle 10 and beyond the safe driving distance, the controller 55 monitors the distance between the vehicle 10 and the second vehicle. As the distance between the vehicle 10 and the second vehicle approaches the safe driving distance, the controller 55 extends the second sensor 20 from a first position to a second position and radially scans the area surrounding the vehicle 10 to monitor the second vehicle. If the distance between the vehicle 10 and the second vehicle is or becomes less than the safe driving distance, the controller 55 determines that a critical situation exists and uses the information from first and second sensors to initiate an evasive driving maneuver (by generating commands or control signals to control braking, steering, and drivetrain components of the vehicle to, for example, slow the vehicle, change its direction, or cause it to accelerate),  [0031], FIG. 1, FIG. 3 and FIG. 6: the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle)) beneath the entire vehicle Including space in vicinity of the vehicle to detect an object located within said predetermined scanning space (Hoetzer: [0018]-[0019], [0031], FIG. 1, FIG. 3 and FIG. 6: the second sensor 20 can rotate through a radial sweep angle 35, such ; 
a sensor platform supporting the one or more sensors (Hoetzer: FIG. 4-5);
an elevation mechanism (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6 and Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another), which moves the sensor platform along the a predetermined axis outside of the housing to a predetermined distance to enable the one or more sensors to detect objects located within, the predetermined scanning space (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6, Brown: Abstract, column 2 lines 56column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video coverage. Moreover, each of the plurality of cameras 102 is directed at an equal direction with respect to one another, and Ikeda: Abstract, [0036]-[0040], [0045], [0052], [0054], [0059], and FIG. 2-8); 
a detection processor configured to:
receive an indication that the vehicle is stationary (Ikeda: Abstract, [0036]-[0040], [0045], [0052], [0054], [0059], and FIG. 2-8: First, the driver approaches the right front door of the parked vehicle (#10). By activating a driver recognition function using radio communication such as a smart entry system mounted in the vehicle, the driver about to enter the vehicle is recognized (#20). When a valid driver about to enter the vehicle has been recognized, obstacles present in the surroundings of the vehicle are searched for, and obstacle information is :
activate the elevation mechanism to expose the one or more sensors to the predetermined distance for performing the scan (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree);
activate the one or more sensors to scan foe predetermined scanning space (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6); receive scan data from the one or more sensors (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6);
analyze the scan data to determine a hazardous object has been detected (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor ; and
generate a notification that a hazardous object was detected within the predetermined scanned space (Hoetzer: [0030]-[0031] and FIG. 3: the controller initiates a warning signal to the driver or operator to indicate the detection of the primary critical situation (step 115). The driver is warned by, for example, an audible warning, a visible warning, a tactile warning, or a combination thereof. The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120)),
an external cover, to seal the housing and the enclosed one or more sensors when the sensors are inactivate (Hoetzer: [0036], and FIG. 4-5: The second sensor 20 is usually retracted beneath the outer surface 205 of the vehicle 10. In the embodiment shown, the second sensor 20 is located at the top of the vehicle 10. However, in other embodiments, the second sensor 20 is positioned at other locations as described above. The second sensor 20 is housed in a recess 200. The recess 200 is a cutaway portion of the roof 210 of the vehicle 10. In some embodiments, the recess 200 includes a cover portion (not shown) that covers the second sensor 20 when it is retracted beneath the top 205 of the vehicle 10. The cover provides additional protection from dirt, debris, and other environmental elements and Brown: Abstract, column 2 lines 56-column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of .

As to claim 13, Hoetzer, Brown, and Ikeda disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, wherein the detection apparatus is connected to a vehicle processor and a vehicle power source (Brown: column 3 lines 37-46 and FIG. 1 the central processing unit 112 and the vehicle battery 210: The term electrical device 300 is being used to refer to a computer or smart phone. The central processing unit 112 is adapted to be wired to a vehicle battery 210 of the vehicle 200. Moreover, a power wire 117 extends from the central processing unit 112 to the vehicle battery 210. The invention 100 draws electricity from the vehicle battery 210 of the vehicle 200).

As to claim 14 Hoetzer, Brown, and Ikeda disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, further comprising a connection means to connect the detection apparatus to the surface (Hoetzer: [0006], [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6: In some embodiments, the first sensor 15 is coupled to a different location or portion of the vehicle 10, such as a rear portion of the vehicle 10, a side portion of the vehicle 10, or to a top portion of the vehicle 10. In other embodiments, the second sensor 20 is also coupled to or integrated in a different portion of the vehicle 10, such as, for example, a bottom portion of the vehicle 10, a different location on the top of the vehicle 10, or an antenna of the vehicle 10 and Brown: Abstract, column 2 lines 56-column 3 lines 15, column 3 lines 59-column 4 lines 3, and FIG. 1-5: Each of the plurality of cameras 102 is oriented at a different direction with respect to one another in order to provide a 360-degree of video .

As to claim 17, Hoetzer, Brown, and Ikeda disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, wherein the detection processor is further configured to:
activate the elevation mechanism to lower the sensor platform upon receiving an end scan indication (Hoetzer: [0018]-[0019], [0025], [0031], FIG. 1, FIG. 3 and FIG. 4-6);
deactivate the one or more sensors (Hoetzer: [0018]-[0019], [0025], [0031], [0039],  FIG. 1, FIG. 3 and FIG. 4-6: If the controller 55 determines that each critical situation has been avoided, it relinquishes control of the steering and braking subsystems, and the second sensor 20 is retracted below the outer surface of the vehicle 10).

As to claim 18, Hoetzer, Brown, and Ikeda disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, wherein the defection processor is further configured to receive a scan indication to initiate the scanning of the predetermined scanning area (Hoetzer: [0018]-[0019], [0025], [0031], [0037], FIG. 1, FIG. 3 and FIG. 5-6: The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120). After the second sensor 20 has been protracted, a 360-degree scan of the area surrounding the vehicle 10 is executed (step 125). The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary .

Claims 4, 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (Hoetzer – US 2010/0063736 A1) in view of Brown et al. (Brown – 10,011,230 B1) and Ikeda et al. (Ikeda – US 2012/0056734 A1) and further in view of Schraga (Schraga – US 2013/0242103 A1).

As to claim 4, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, further comprising transmitting the notification to user computerized device to notify a user of the detection of the object (Ikeda: [0059] and FIG. 2-8: The notification device does not have to be installed in the vehicle. A device outside of the vehicle can be used as the notification device in the present invention as long as it can exchange data (communicate) with the vehicle. For example, a vibration function, sound output function, or light display function incorporated into a vehicle key (including the IC card 2), mobile telephone, or a communication-type mobile information device carried by the driver can be used as the notification device in the present invention), except for the claimed limitations of a transceiver for transmitting the notification.
However, it has been known in the art of vehicle design to implement a transceiver for transmitting the notification to user computerized device to notify a user of the detection of the object, as suggested by Schraga, which discloses a transceiver (Schraga: [0046] and FIG. 4 the transceiver 290: a transceiver 290 and transducer elements 305 through 308 via wired leads 210, or alternatively, via wireless interfaces. In this regard, the transducer elements 305 through 308  for transmitting the notification to user computerized device to notify a user of the detection of the object (Schraga: Abstract, [0040], [0050],  and FIG. 4 the controller 235 of FIG. 4 (included in the TC 15 of vehicle 130 in FIG. 1) is located in the vehicle 130 and generates a notification message that notifies the vehicle 110, via the transceiver 290 (of FIG. 4) that is located in vehicle 130, that the vehicle 110 is too close to vehicle 130 and that the vehicle 110 should slow down. In generating the notification message, the controller 235 considers, for example, ambient conditions, such as, for example, whether it is raining, or whether the temperature is below freezing, so as to determine a proper following distance for vehicle 110. In response, depending on the particular configurations for the controller 235 set by the user of vehicle 110, the vehicle 110 may automatically decelerate and/or apply the vehicle's brakes to slow down the vehicle 110, and/or a warning message to slow down may be displayed to the user of vehicle 110 via display 250).
Therefore, in view of teachings by Hoetzer, Brown, Ikeda and Schraga, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer, Brown, and Ikeda to include a transceiver for transmitting the notification to user computerized device to notify a user of the detection of the object, as suggested by Schraga. The motivation for this is to transmit a notification message to other vehicle.

As to claim 6, Hoetzer, Brown, Ikeda and Schraga disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, wherein the notification is transmitted to a user computerized device (Schraga: [0047]-[0048] and FIG. 4 the display 250: the display 250 may be a portable computer device, such as, for example, a personal data assistant (PDA), a telephone device, a portable music player, a portable game device, or any other portable computer device capable of displaying still and/or moving images, which may be coupled to the controller 235 via a wired or wireless communication link) as a text message, a video message, an image message, and a combination thereof (Schraga: [0040], [0047]-[0049], [0072], [0085], and FIG. 4 the display 250: The displayed message may include, for example, a textual message notifying the user of vehicle 110 that the vehicle 110 is dangerously close to the vehicle 130 and that user should slow down, change lanes to avoid a collision, or take some other remedial action).

As to claim 15, Hoetzer, Brown, Ikeda and Schraga disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, further comprising a transceiver (Schraga: [0046] and FIG. 4 the transceiver 290: a transceiver 290 and transducer elements 305 through 308 via wired leads 210, or alternatively, via wireless interfaces. In this regard, the transducer elements 305 through 308 may be coupled to the controller 235 through wireless links, such as, for example, optical or electromagnetic frequency communications devices (for example, infrared diode transceivers, radio frequency transceivers, etc.)) for transmitting the notification to user computerized device to notify a user of the detection of the object (Ikeda: [0059] and FIG. 2-8: The notification device does not have to be installed in the vehicle. A device outside of the vehicle can be used as the notification device in the present invention as long as it can exchange data (communicate) with the vehicle. For example, a vibration function, sound output function, or light display function incorporated into a vehicle Schraga: Abstract, [0040], [0050],  and FIG. 4 the controller 235 of FIG. 4 (included in the TC 15 of vehicle 130 in FIG. 1) is located in the vehicle 130 and generates a notification message that notifies the vehicle 110, via the transceiver 290 (of FIG. 4) that is located in vehicle 130, that the vehicle 110 is too close to vehicle 130 and that the vehicle 110 should slow down. In generating the notification message, the controller 235 considers, for example, ambient conditions, such as, for example, whether it is raining, or whether the temperature is below freezing, so as to determine a proper following distance for vehicle 110. In response, depending on the particular configurations for the controller 235 set by the user of vehicle 110, the vehicle 110 may automatically decelerate and/or apply the vehicle's brakes to slow down the vehicle 110, and/or a warning message to slow down may be displayed to the user of vehicle 110 via display 250).

As to claim 16, Hoetzer, Brown, Ikeda and Schraga disclose the limitations of claim 12 further comprising the object detection apparatus of claim 12, wherein the notification is transmitted to a user computerized device (Schraga: [0047]-[0048] and FIG. 4 the display 250: the display 250 may be a portable computer device, such as, for example, a personal data assistant (PDA), a telephone device, a portable music player, a portable game device, or any other portable computer device capable of displaying still and/or moving images, which may be coupled to the controller 235 via a wired or wireless communication link) as a text message, a video message, an image message, and a combination thereof (Schraga: [0040], [0047]-[0049], [0072], [0085], and FIG. 4 the display 250: The displayed message may include, .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (Hoetzer – US 2010/0063736 A1) in view of Brown et al. (Brown – 10,011,230 B1) and Ikeda et al. (Ikeda – US 2012/0056734 A1) and further in view of Arceo et al. (Arceo – US 9,845,046 B1).

As to claim 19, Hoetzer, Brown, and Ikeda disclose the limitations of claim 1 further comprising the object detection apparatus of claim 1, generate a notification (Hoetzer: [0030]-[0031] and FIG. 3: the controller initiates a warning signal to the driver or operator to indicate the detection of the primary critical situation (step 115). The driver is warned by, for example, an audible warning, a visible warning, a tactile warning, or a combination thereof. The second sensor is then protracted (moved upward or extended) from the top of the vehicle 10 (step 120)), except for the claimed limitations of wherein the detection processor is further configured to measure the duration of the object within the scanning space.
However, it has been known in the art of vehicle design to implement the detection processor is further configured to measure the duration of the object within the scanning space and generate a notification, as suggested by Arceo, which discloses the detection processor is further configured to measure the duration of the object within the scanning space and generate a notification (Arceo: Abstract, column 2 lines 53-62, column 4 lines 7-53, and FIG. 1-3: The controller 28, for example, can then monitor a length of time that the secondary vehicle remains 
Therefore, in view of teachings by Hoetzer, Brown, Ikeda and Arceo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle design of Hoetzer, Brown, and Ikeda to include the detection processor is further configured to measure the duration of the object within the scanning space and generate a notification, as suggested by Arceo. The motivation for this is to implement a known alternative method for detecting an existing object within a monitored area for a period of time before activating an alarm.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Minemura et al., US 2018/0114442 A1, discloses object existence determination method and apparatus.
Hatcher, US 2014/0347440 A1, discloses omnidirectional vehicle camera system.
Callis Jr. et al., US 10,455,187 B2, discloses 360 camera system.
Gruver et al., US 2016/0282468 A1, discloses vehicle with multiple light detection and ranging devices (LIDARS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684